DETAILED ACTION
This correspondence is in response to the AFCP 2.0 filed on 04/19/2022.

2.	Claims 1-7, 11-16, and 20-24 are pending. Claims 1, 7, and 15 has been amended. Claims 8-10, and 17-19 has been canceled. Claims 21-24 are new. 

Response to Arguments
3.	Applicant’s arguments with respect to the rejection of the pending claims over prior arts of record have been fully considered and are persuasive.  

Allowable Subject Matter
4.	Claims 1-7, 11-16, and 20-24 are allowed. No reason for allowance is needed as the record is clear in light of further search conducted, claim amendments and applicant’s arguments filed on 04/19/2022.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on statement of Reasons for Allowance”.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL AMBAYE whose telephone number is (571) 270-7635.  The examiner can normally be reached on M-F 9:00 AM - 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY PWU can be reached on (571) 272-67986798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL AMBAYE/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433